DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 were pending in the instant application.
With amendments filed on April 01, 2021, Applicant have 
Amended claims 1 – 9, 11 – 17, and 19
Cancelled claims 10, 18, and 20
Added new claims 21 – 23
Claims 1 – 9, 11 – 17, 19, and 21 – 23 are pending in the application.

Response to Arguments
Applicant's arguments filed April 01, 2021 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Regarding independent claims, Applicant’s arguments directed toward newly amended limitations, which was not present in the previous rejection. Furthermore newly made amendments have changed the scope of the claims. However, upon further consideration, a new ground(s) of rejection is made in view of Nory et al (US 2014/0036747) in view of Kim et al (US 2019/0215828).
With respect all other claims the Applicant makes same argument as the argument applied to claim 1. Therefore, the same response applied to the argument with respect to independent claims above is applied here.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 11 – 13, and 16, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nory et al (US 2014/0036747) in view of Kim et al (US 2019/0215828). 
Regarding claim 1, Nory et al teach a communication apparatus (see figure 1 and 3), comprising: a receiver which in operation, receives control signal from a base station in a first control resources set and in a second control resources set (see figure 3, component 302, transceiver, figure 6, 8, “additional EPDCCH configuration” and paragraph 0050, EPDCCH configuration #1 and #2) ); a transmitter which in operation, transmits a control signal and data (see figure 8, RACH preamble transmission); and a circuitry which in operation, controls the receiver to receive at least one entry, included in system information, out of a plurality of entries wherein each of the entries represents a respective candidate for configuration of the first control resource set (see paragraph 0039 PDCCH and EPDCCH configuration, paragraph 0049); determines, based on the at least one entry, a configuration of the first control resource set (see paragraphs PDDCH configuration) , wherein the configuration of the first control resource set includes parameters corresponding to a bandwidth of the first control resource (see 
Regarding claim 2, which inherits the limitations of claim 1, Nory et al further teach wherein the first control resource set is located within a first bandwidth and the second control resource set is located within a second bandwidth, the first bandwidth is bandwidth in which any resources allocated by control information carried in the first control resource set are located, and the second bandwidth is bandwidth in which any resources allocated by control information carried in the second control resource set are located (see paragraph 0072 and 0082).

Regarding claim 12, which inherits the limitations of claim 11, Nory et al further teach wherein the parameters included in the configuration of the first control resource set further corresponds to a bandwidth capability range of the a communication apparatus, and the circuitry, in operation, selects the configuration of the first control resource set according to the bandwidth capability range (see paragraphs 0039 -0041, 0072 and 0082).
Regarding claim 13, which inherits the limitations of claim 11, Nory et al further teach wherein the circuitry, in operation, in case the communication apparatus supports more than one configurations, performs selection of the configuration of the first control resource set as any of; random selection of one of the supported configurations; selection of a configuration with a default subcarrier spacing and bandwidth of the first control resource set; selection based on an identifier of the communication apparatus; and selection based on current channel conditions of the communication apparatus(see paragraphs 0039 -0041, 0072 and 0082).
Regarding claim 16, which inherits the limitations of claim 11, Nory et al further teach wherein the configuration of the second control resource set includes a subset of the parameters included in the configuration of the first control resource set, and the circuitry, in operation, applies the remaining parameters of the parameters included in 
Regarding claim 17, which inherits the limitations of claim 1, Nory et al further teach, wherein the circuitry, when in operation, controls the receiver to monitor the first control resource set and/or the second control resource set (see paragraph 0071, 0075), and to receive within the first control resource set and/or the second control resource set control information indicating a resource allocation for data transmission to the communication apparatus, wherein the resource allocation also indicates numerology including at least one of the subcarrier spacing  and cyclic prefix length (see paragraph 0039 – 0041 and figure 6).
Regarding claim 19, the claimed method including the features corresponds to subject matter mentioned above in the rejection of claim 1 is applicable hereto.


Claims 3 – 6 and 21 – 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nory et al (US 2014/0036747)  in view of Kim et al (US 2019/0215828) and further in view of MediaTek Inc., DL control Channel Design for NR, 3GPP TSG RAN WG1 Meeting #87, R1-1612120,  Reno, USA, November 14 – 18, 2016.
Claim 3, which inherits the limitations of claim 2, Nory in view of Kim et al, does not expressly disclose that the first bandwidth and the second bandwidth are centered in the frequency domain. However, in analogous art, MediaTek teaches the first bandwidth and the second bandwidth are mutually centered in the frequency domain 
Regarding claim 4, which inherits the limitations of claim 2, Nory in view of Kim et al and MediaTek further teach wherein a bandwidth of the first control resource set is included in a bandwidth of the second control resource set, or the first control resource set is a subset of the second control resource set (see MediaTek figure 2).
Regarding claim 5, which inherits the limitations of claim 1, Nory in view of Kim and MediaTek further teach wherein the first control resource set includes a common control information to be decoded by a plurality of communication apparatus as well as a user specific control information to be decoded only by a specific communication device, and the second set of control resources includes the user specific control information (see MediaTek figure 2 Section 2.3).
Regarding claim 6, which inherits the limitations of claim 1, Nory in view of Kim et al MediaTek further teach wherein the circuitry, in operation controls the receiver to monitor the first control resource set if the communication apparatus is in an operation mode facilitating power-saving (see MediaTek section 2.3 paragraph 2).
Regarding claim 21, which inherits the limitations of claim 19, the claimed method including the features corresponds to subject matter mentioned above in the rejection of claim 3 is applicable hereto.

Regarding claim 21, which inherits the limitations of claim 21, the claimed method including the features corresponds to subject matter mentioned above in the rejection of claim 5 is applicable hereto.

Claims 7 – 9, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nory et al (US 2014/0036747) in view of Kim et al (US 2019/0215828) and Stern-Berkowitz et al (US 2018/0316464).
Regarding claim 7, which inherits the limitations of claim 1, Nory et al in view of Kim does not expressly disclose that wherein the first control resource set is distributed in a frequency domain. However, in analogous art, Stern-Berkowitz et al teach the first control resource set is distributed in a frequency domain, and the circuitry, in operation, controls the receiver to perform frequency hopping every first predetermined time interval to monitor the first control resource set (see paragraph 0158, NB-PDCCH frequency hopping pattern). Therefore, it would have been obvious to an ordinary skilled in the art at the time the invention was filed to use frequency-hopping pattern for control channel. The motivation or suggestion to do so is to reduce the interference in the system. 
Regarding claim 8, which inherits the limitations of claim 7, Nory in view of Kim and Stern-Berkowitz further teach wherein the second control resource set is distributed in the frequency domain, the circuitry, in operation, controls the receiver to perform 
Regarding claim 9, which inherits the limitations of claim 7, Nory in view of Kim and Stern-Berkowitz further teach wherein the second control resource set is distributed in the frequency domain, the circuitry, in operation, controls the receiver to perform frequency hopping every second predetermined time interval to monitor the second control resource set, and the hopping pattern for the first control resource set is differs from the hopping pattern for the second control resource set (see Stern-Berkowitz paragraph 0158, NB-PDCCH frequency hopping pattern).
Regarding claim 14, which inherits the limitations of claim 11, Nory in view of Kim and Stern-Berkowitz further teach wherein the parameters included in the configuration of the first control resource set and/or parameters included in the configuration of the second control resource set further include a hopping indication specifying whether or not a frequency hopping is to be applied to the corresponding control resource set (see Stern-Berkowitz paragraph 0158, NB-PDCCH frequency hopping pattern).
Regarding claim 15, which inherits the limitations of claim 14, Nory in view of Kim and Stern-Berkowitz further teach wherein the parameters included in the configuration of the first control resource set and/or the parameters included in the configuration of the second control resource set further include a hopping pattern indication when the hopping indication indicates that a frequency hopping is to be applied to the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON JOSEPH whose telephone number is (571)272-6041.  The examiner can normally be reached on M-F 8 - 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAISON JOSEPH
Primary Examiner
Art Unit 2633



/JAISON JOSEPH/           Primary Examiner, Art Unit 2633